Citation Nr: 0719659	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-01 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for left middle ear disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel

INTRODUCTION

The veteran served on active duty from June 1949 to 
December 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied service connection for left 
middle ear disease.  In that rating decision, the Seattle RO 
implicitly reopened and then decided the merits of the 
veteran's claim for service connection for left middle ear 
disease, which had been previously been denied by the RO in 
Detroit, Michigan, and not appealed by the veteran.  The RO 
in Portland, Oregon, notified the veteran of the January 2004 
decision, and the veteran's disagreement with the denial of 
his claim led to this appeal.  The Portland RO has handled 
the veteran's case throughout the appeal.  

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  Further, if the Board finds 
that new and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claim.  See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, the matter 
appropriately before the Board is whether new and material 
evidence has been received to reopen the previously denied 
claim for service connection for left middle ear disease.  

In February 2007, a Deputy Vice Chairman of the Board granted 
a motion to advance the veteran's case on the Board's docket.  
In addition, in February 2007, the Board notified the veteran 
that his requested hearing in Washington, DC, was scheduled 
for April 2007.  At the veteran's request, he was rescheduled 
for a videoconference hearing, and in May 2007 the veteran 
and his wife testified from the Portland RO at a 
videoconference hearing before the undersigned sitting in 
Washington, DC.  

The issue of entitlement to service connection for left 
middle ear disease is addressed (de novo) in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed December 1953 rating decision, the 
Detroit RO denied service connection for left otitis media on 
the basis that findings failed to reveal evidence of service 
incurrence of an ear condition; the RO did not relate the 
veteran's chronic left otitis media to his far advanced 
pulmonary tuberculosis for which it granted service 
connection.  

2.  Medical evidence received since the December 1953 rating 
decision suggests that the veteran has left ear disability 
related to chronic left ear infections/perforations resultant 
from service-connected tuberculosis; relates to an 
unestablished fact necessary to substantiate the claim 
seeking service connection for left middle ear disease; and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence having been received, the claim of 
entitlement to service connection for left middle ear disease 
may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), in part, describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision regarding reopening the veteran's claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Factual background

The veteran filed his initial service connection claim in 
November 1953 seeking service connection for tuberculosis and 
a left ear disability stating he had partial loss of hearing 
and perforated ear drum starting with a fever and running ear 
in February 1953.  He said his doctor thought there was a 
possible connection between his left ear problems and the 
tuberculosis.  

At the time of the December 1953 decision that denied the 
left ear disability claim, the record included the veteran's 
service medical records.  Those records include no complaint 
finding, or diagnosis of left ear disease, nor do those 
records show any hearing loss.  The remaining evidence of 
record consisted of medical certificates from private 
physicians.  In a medical certificate dated in December 1953, 
P.S, M.D., from the college the veteran entered in 
January 1953, stated the veteran was diagnosed as having left 
otitis media in early February 1953 with hospitalization for 
three days and treatment with penicillin.  In his medical 
certificate dated in December 1953, W. J, M.D., stated he had 
treated the veteran in March, April, May, August, and 
September 1953 and stated the veteran was diagnosed as having 
chronic otitis media, left ear.  He said there were symptoms 
of chronic discharge from the left ear, hearing loss, and 
some slight discomfort.  In addition, the record included a 
November 1953 medical certificate from J.T., M.D., of 
Pinecrest Sanatorium, who certified that the veteran had been 
admitted to the sanatorium in September 1953 and on admission 
had far advanced active pulmonary tuberculosis.  

Evidence added to the record since December 1953 includes a 
VA hospital summary showing the veteran was hospitalized from 
February to March 1955 for treatment of left otitis media.  
The veteran reported intermittent drainage of purulent 
material from his left ear since January 1953 and said he had 
noted progressive decrease in hearing acuity on the left for 
the past two years.  The veteran was treated with medications 
and after 22 days of hospitalization was discharged with 
final diagnoses that included chronic left otitis media and 
bilateral deafness, combined type, worse on left.  At a VA 
special ear examination in May 1958, the veteran again gave a 
history of chronic intermittent otorrhea beginning in 
January 1953; he said that currently his left ear had been 
dry for approximately a month, and he complained of impaired 
hearing in the left ear.  On examination, the left tympanic 
membrane was thickened, dull, and scarred.  The diagnoses 
after clinical examination and a puretone audiogram were 
chronic, suppurative left otitis media and partial conduction 
type deafness, left ear.  

Other evidence added to the record includes private and VA 
medical records dated from the 1980s, which do not pertain to 
the claim on appeal.  Private records do show that in 
September 1989, the veteran continued to carry a diagnosis of 
chronic otitis media, left ear, and underwent a left 
tympanoplasty with ossicular chain reconstruction.  VA 
audiology clinic and ear, nose, and throat (ENT) clinic notes 
dated in 1998 show the veteran gave a history of noise 
exposure in service, left ear infection in college, and three 
left ear surgeries.  Clinical examination showed the left ear 
tympanic membrane was retracted.  The assessment after 
audiology tests and clinical examination was right high 
frequency hearing loss and mixed hearing loss in the left 
ear.  

On June 2003 VA examination, the examiner noted the veteran's 
history of tuberculosis with lobectomy and said the veteran 
developed a tuberculosis left otitis media, which apparently 
destroyed the ossicles.  He also noted that the veteran had 
had exploration of the ear and had been found to have 
virtually all of the ossicles eroded with scar tissue in the 
middle ear and a substantial hearing loss.  The impression 
after examination was status post tuberculosis middle ear 
disease contracted while in service with a mixed hearing loss 
in the left ear and a left ear neruosensory hearing loss.  In 
an addendum dated in November 2003, the physician said he 
reviewed the veteran's file and stated that the first episode 
of treatment for left otitis media was in March 1953 by Dr. 
W.J.  The VA physician said there was no clear-cut evidence 
that the veteran's chronic otitis media and subsequent ear 
problems were secondary to his tuberculosis pneumonitis and 
that it was not possible to state whether the veteran's 
hearing loss began in service but the history of a "chronic 
infection" being treated four months after the veteran's 
discharge from service suggests there was no examination of 
his ear at the time of his discharge.  

In May 2004, the veteran submitted a dictionary excerpt 
including a definition and description of tuberculosis 
stating it most commonly affects the respiratory system, but 
other parts of the body such as the gastrointestinal and 
genitourinary tracts, bones, joints, nervous system, lymph 
nodes, and skin may also become infected.  

In a letter dated in January 2007, a VA ENT physician said he 
had seen the veteran and noted extensive scarring on the left 
tympanic membrane, which may be secondary to chronic 
infections/perforations resultant from tuberculosis 
infection.  

At the May 2007 hearing, the veteran testified that he first 
had discharge from his left ear in February 1953 and that was 
when his left ear problems started.  His wife testified that 
a physician who treated both of them for tuberculosis told 
her and the veteran that the veteran not only had 
tuberculosis in the lungs but also in the left ear.  

Legal criteria and analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a) 
(2006).  Amendment of 38 C.F.R. § 3.310, which became 
effective October 10, 2006, provides for the award of 
secondary service connection based on aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to 
be codified at 38 C.F.R. § 3.310(b)).  This is codification 
of interpretation of existing law as announced by the United 
States Court of Appeals for Veterans Claims in Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the merits of the issue of secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

In the December 1953 rating decision, the Detroit RO denied 
service connection for otitis media on the basis that 
findings failed to reveal evidence of service incurrence of 
an ear condition; the RO did not relate the veteran's chronic 
left otitis media to his far advanced pulmonary tuberculosis 
for which it granted service connection.  The veteran did not 
appeal that decision, and it became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302(a).  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In May 2003, the veteran filed his current claim for service 
connection for a left ear disability, which the RO has 
characterized as middle ear disease, status post 
tuberculosis.  In view of the prior final December 1953 
rating decision that denied service connection for left 
otitis media, the Board will evaluate whether new and 
material evidence has been presented to reopen the claim and 
notes, as outlined in the Introduction, that, regardless of a 
RO's current action regarding reopening the veteran's claim, 
the Board must independently address the issue of reopening 
the veteran's previously denied claim.  See Barnett, 83 F.3d 
at 1383.  

With these considerations, the Board must now review all of 
the evidence added to the record since the December 1953 
rating decision.  At this stage, the credibility of new 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

On review of the evidence added to the record since the 
December 1953 rating decision, the Board finds that while 
new, much of the medical evidence added to the record is not 
material as it does not relate any current left ear 
disability to service or to the veteran's service-connected 
tuberculosis.  The hearing testimony is essentially 
cumulative in that the veteran previously stated that 
physicians who treated his tuberculosis said there was a 
connection between the tuberculosis and his left ear 
problems.  The Board does find, however, that January 2007 
medical opinion from the VA ENT physician is new and material 
evidence that serves to reopen the claim.  It was not 
previously of record and is therefore new, and it is material 
because it relates to an unestablished fact necessary to 
substantiate the claim.  The December 1953 rating decision 
said that findings failed to reveal evidence of service 
incurrence for a left ear condition, and the RO did not 
relate the veteran's chronic left otitis media to his far 
advanced pulmonary tuberculosis for which it granted service 
connection.  Since the January 2007 medical opinion suggests 
that the veteran's left middle ear disease with 
infections/perforations may be causally related to his 
service-connected tuberculosis, it raises a reasonable 
possibility of substantiating the claim.  Since the evidence 
is both new and material, the claim may be, and is, reopened.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for left middle ear disease 
is reopened, and to that extent only the appeal is granted.  


REMAND

The claim of entitlement to service connection for left 
middle ear disease having been reopened, it must be reviewed 
on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The Board notes that at the VA ENT clinic visit in 
June 1998, the veteran was noted to have had three left ear 
surgeries.  The record includes the report of the 
September 1989 left tympanoplasty and ossicular chain 
reconstruction, and in that operation report it was noted 
that the veteran had had two previous ear surgeries 25 to 30 
years earlier.  Further, in a chronology dated in May 2004, 
the veteran referred to left ear exploratory surgeries in 
Utah, Minnesota, and Oregon in 1963, 1970, and 1992.  Reports 
of the additional surgeries could be pertinent to the 
veteran's service connection claim, and the veteran should be 
requested to provide identifying information and appropriate 
release authorizations so that VA may request them.  

The Board has reviewed the November 2003 opinion of the VA 
physician who examined the veteran in June 2003.  He noted 
that in several physical exams prior to 1953, it was 
repeatedly stated that ENT examination was negative.  He 
further stated that the first episode of treatment for otitis 
media was March 13, 1953, by Dr. W.J.  The VA physician noted 
this was approximately four months after discharge from 
service and would suggest that the veteran may well have had 
an ear infection while in service, but that it was impossible 
to be certain based on the records.  As described earlier in 
the decision, the medical certificate from Dr. P.S. shows 
that he treated the veteran for left otitis media in early 
February 1953, nearly six weeks earlier that the March 13, 
1953, treatment date by Dr. W.J. identified by the VA 
physician as the first episode of left otitis media.  The 
Board therefore believes that a medical opinion based on an 
accurate history should be obtained prior to a decision as to 
direct service connection for left middle ear disease.  It is 
further the judgment of the Board that a medical opinion as 
to the relationship of the veteran's left middle ear disease 
to his service-connected tuberculosis that is based on 
examination of the veteran and review of the entire record 
would facilitate its decision.  38 C.F.R. § 3.159.  

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran has previously been provided 
with notice of what type of information and evidence is 
needed to substantiate his claim for service connection on a 
direct basis, but he has not been provided with notice of the 
type of evidence necessary to establish service connection on 
a secondary basis, nor has he been notified what type of 
information and evidence is necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As these questions are involved in the present 
appeal, the veteran must be provided proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
him of the evidence and information necessary to establish 
service connection on a direct and secondary basis, informs 
him that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the case is REMANDED for the following action:
        
1.  Send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish service connection on a 
direct and secondary basis and that 
explains the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Request that the veteran provide the 
names, addresses, and dates of treatment 
for the health care providers who 
performed the left ear surgeries he 
reports he had in Utah, Minnesota, and 
Oregon in 1963, 1970, and 1992.  With 
appropriate release authorizations from 
the veteran, take action to obtain the 
identified records and associate them 
with the claims file.  

In addition, request the veteran to 
submit any evidence in his possession 
that pertains to his claim of entitlement 
to service connection for left middle ear 
disease.  See 38 C.F.R. § 3.159(b).  

2.  Then, arrange for a VA ENT 
examination of the veteran to determine 
the nature and etiology of any current 
left middle ear disease or residuals 
thereof.  All indicated studies should be 
performed.  After clinical examination 
and review of the record, including the 
veteran's service medical records as 
aswell post-service medical certificates 
and treatment records, the examiner 
should provide an opinion as to whether 
it is at least as likely as not 
(50 percent probability or higher) that 
any left middle ear disease had its onset 
in service.  The examiner should also 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that any left 
middle ear disease was caused or 
chronically worsened by the veteran's 
service-connected tuberculosis.  

The examination report should include a 
complete rationale for all opinions 
rendered.  

The claims file must be provided to the 
examiner for review of pertinent 
documents and that it was available for 
review should be noted in the written 
report.  

3.  Then, after undertaking any 
additional development warranted by the 
state of the record, adjudicate, on a de 
novo basis, the claim of entitlement to 
service connection for left middle ear 
disease or residuals thereof on a direct 
and secondary basis.  If the benefit 
sought on appeal is not granted, issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative an opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


